[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                                                      FEBRUARY 1, 2012
                                            No. 11-11119
                                        Non-Argument Calendar            JOHN LEY
                                                                          CLERK
                                      ________________________

                                D.C. Docket No. 1:09-cv-23231-MGC



ROBERT JACKSON, a.k.a. Eldwin Gelin,

llllllllllllllllllllllllllllllllllllllll                         Petitioner - Appellant,

                                                 versus

SECRETARY, FLORIDA DEPARTMENT OF CORRECTIONS,

llllllllllllllllllllllllllllllllllllllll                         Respondent - Appellee.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (February 1, 2012)

Before CARNES, BARKETT and ANDERSON, Circuit Judges.

PER CURIAM:
       Robert Jackson, proceeding pro se, appeals the district court’s denial of his

28 U.S.C. § 2254 habeas corpus petition. Jackson was convicted in state court of

robbery with a firearm and possession of a firearm by a convicted felon. He

contends that he received ineffective assistance of counsel at trial.

                                                 I.

       In February 2002 Jackson was charged with robbery with a firearm,

possession of a firearm by a convicted felon, and providing false identification

information. Jackson was convicted in Florida state court of robbery with a

firearm after a bifurcated third jury trial, and he then pleaded guilty to and was

convicted of possession of a firearm by a convicted felon.1 The court sentenced

him to life in prison for the robbery conviction and 10 years imprisonment for the

firearm possession conviction, with the sentences to run concurrently.

       His convictions and sentences were upheld on direct appeal. Jackson then

petitioned for postconviction collateral relief in state court, contending that he

received ineffective assistance of counsel at trial because: (1) his counsel did not

object to the introduction of the robbery victim’s out-of-court statements about the


       1
          Jackson’s first jury trial ended in a hung jury. Jackson v. State, 881 So.2d 711, 712 (Fla.
3d DCA 2004). His second jury trial was bifurcated, and the jury found him guilty of robbery
with a firearm. Id. He then pleaded no contest to the firearm possession and false identification
charges. Id. An appellate court reversed and remanded for a third trial, the one that gave rise to
this habeas case. Id. The record does not tell us what happened to the false identification charge.

                                                 2
robber; (2) his counsel used the wrong prior inconsistent statement to impeach a

witness’ testimony; and (3) his counsel did not properly object to statements about

race that the prosecutor made during closing argument. The state court denied that

petition, and its judgment was affirmed on appeal. Jackson then filed a § 2254

habeas petition in federal district court, contending that he received ineffective

assistance of counsel on the same three grounds he had asserted in the state court

postconviction collateral proceedings. The district court denied his habeas

petition but granted his certificate of appealability.2 This appeal followed.

                                                II.

       “When examining a district court’s denial of a § 2254 habeas petition, we

review questions of law and mixed questions of law and fact de novo, and findings

of fact for clear error.” Maharaj v. Sec’y for Dep’t of Corrs., 432 F.3d 1292, 1308

(11th Cir. 2005). We may not grant habeas relief on claims that were previously

adjudicated on the merits in state court unless the adjudication resulted in a

decision that “was contrary to, or involved an unreasonable application of, clearly

       2
         The COA did not specify the issues raised for appellate review. A court issuing a COA
must “indicate which specific issue or issues,” if any, warrant a COA. 28 U.S.C. § 2253(c)(3).
We have held that when a district court fails to enumerate specific issues for appeal, we have
discretion to “either remand to the district court with instructions to enumerate the issues, or we
may rule which issues raised by the petitioner warrant a COA.” Putman v. Head, 268 F.3d 1223,
1227–28 (11th Cir. 2001). To avoid delaying resolution of this appeal, for the sake of efficiency,
and because Jackson and the State have fully briefed the issues, we construe the order granting a
COA to cover the three issues Jackson raises in his brief.

                                                 3
established Federal law, as determined by the Supreme Court of the United

States,” or “was based on an unreasonable determination of the facts in light of the

evidence presented.” 28 U.S.C. § 2254(d).

      To prevail on his ineffective assistance of counsel claims, Jackson must

show that (1) his counsel’s performance was deficient and (2) the deficiency

prejudiced him. Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052,

2064 (1984). To show prejudice, he “must show that there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.” Id. at 694, 104 S.Ct. at 2068.

                                          III.

      At trial the victim of the robbery testified about his out-of-court statements

about the clothing the robber had been wearing. He testified that soon after the

robbery, police officers took him to a house to see a man they had apprehended.

The victim, however, did not identify that man as the robber but instead told police

that the man was wearing clothing similar to that of the robber. Jackson’s trial

counsel did not object to this part of the victim’s testimony, and Jackson argues

that not objecting was deficient performance.

      In the state collateral proceedings, the court determined that Jackson could

not satisfy Strickland’s prejudice prong because, even excluding the victim’s

                                           4
testimony about his out-of-court remarks, there was overwhelming evidence of

Jackson’s guilt. Some of that evidence showed that (1) moments after the robbery,

Jackson fled when police approached him; (2) police caught Jackson about fifteen

minutes later hiding in some bushes not far from the location of the robbery; (3)

police found the victim’s wallet and other property in Jackson’s clothes or in close

proximity to where Jackson was found; (4) Jackson made incriminating statements

to the victim and the victim’s friend after he was caught by police; and (5) police

found an automatic handgun resembling the one used in the robbery on the roof of

the building outside of which Jackson was found. In light of that evidence, the

state court’s application of Strickland’s prejudice prong was not at all

unreasonable.

                                         IV.

      Jackson contends that his trial counsel was ineffective for using the wrong

prior inconsistent statement to impeach the testimony of Officer Wing, the police

officer who caught Jackson. Part of Jackson’s defense at trial was that evidence in

the case could have been manipulated, moved, or planted by the police. The crime

scene supervisor testified that she recovered the victim’s wallet from Jackson’s

shorts. On cross-examination, Wing testified that he could not recall where the

victim’s wallet was found. Jackson’s counsel then referred Wing to his testimony

                                          5
at Jackson’s second trial, where Wing testified that he “believe[d]” that he saw a

wallet in a baseball cap that was found near the bushes where Jackson was caught.

Jackson’s counsel, however, meant to refer Wing to his deposition testimony,

where Wing testified that he “definitely” remembered seeing a wallet in the

baseball cap.

      Jackson has not shown that his counsel’s referral to Wing’s second trial

testimony, instead of Wing’s deposition testimony, was prejudicial. The jury

heard the thrust of what Jackson’s counsel was trying to establish: that there was

conflicting testimony about where the victim’s wallet was found. And Jackson’s

counsel reminded the jury of that conflicting testimony during closing argument.

In light of the overwhelming evidence against Jackson, there is no reasonable

probability that the result of Jackson’s trial would have been different had the jury

heard that Wing “definitely” remembered seeing a wallet in the baseball cap.

                                         V.

      Finally Jackson contends that his counsel’s performance was deficient

because his counsel did not properly object to two allegedly improper

prosecutorial statements about race that were made during closing argument. The

record, however, shows that his counsel did object to those statements and that the

court overruled those objections. A counsel’s performance is not deficient simply

                                          6
because the court overruled his objection.

      AFFIRMED.




                                         7